 

Exhibit 10.14

 

Agreement for Services as the Executive Chairman

 

This agreement (this “Agreement”) is made this 7th day of February, 2014 by and
among: (i) Cardax, Inc., a Delaware corporation with its principal offices at
2800 Woodlawn Drive, Suite 129, Honolulu, HI 96822 that was formerly known as
Koffee Korner, Inc. (the “Company”); and (ii) Nicholas Mitsakos (the “Executive
Chairman”).

 

WHEREAS, prior to the date of this Agreement, the Executive Chairman provided
good and valuable services to the predecessor of the Company, Cardax Pharma,
Inc., a Delaware corporation that is now a wholly owned subsidiary of the
Company (“Pharma”); and

 

WHEREAS, effective on the date of this Agreement, the Executive Chairman has
been elected to the position of Chairman of the Board of Directors (the “Board”)
of the Company and will provide good and valuable services to the Company and
Pharma, including services and the executive chairman of the Board, serving on
committees of the Board and continuing as the executive chairman and member of
the board of directors of Pharma;

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive Chairman agree as
follows:

 

1.          Services. From and after the date of this Agreement and during the
Term (as defined below) of this Agreement, the Executive Chairman shall provide
services to the Company and Pharma as the executive chairman of each entity and
provide services to committees of the Board, as from time to time reasonably
determined by the Board. The Executive Chairman will also provide similar
services to any other subsidiary that may be organized by the Company. The
Executive Chairman shall provide such time and attention to the performance of
his duties in such capacity as the Executive Chairman in good faith determines
is required. As a member of the Board, the Executive Chairman shall have such
duties to the Company and its stockholders as required under applicable law,
giving full force and effect to provisions of the certificate of incorporation
of the Company. The services provided by the Executive Chairman under this
Agreement need not be performed at the offices of the Company and may be
performed at any location as determined from time to time by the Executive
Chairman.

 

 

 

 

2.            Compensation. As compensation for the services provided under this
Agreement, the Executive Chairman shall receive: (i) a grant of 2,762,121 stock
options under the terms and conditions of the Company’s 2014 Equity Compensation
Plan and the Grant and Stock Option Agreement (collectively, the “Option
Documents”), which vest as follows: (A) 50% shall vest on the date of this
Agreement; and (B) the remaining 50% shall vest in 12 months, in equal monthly
installments, in arrears; and (ii) an annual cash compensation amount equal to
$240,000 (the “Annual Payment Amount”) payable on the same dates as the
Company’s normal payroll payments. The Annual Payment Amount may be increased by
the Company. The Executive Chairman is responsible for payments of all taxes on
the compensation payable to him under the terms of this Agreement other than
taxes assessed by the State of Hawaii on such amounts, which such taxes shall be
paid by the Company as and when due and payable. The Company may withhold any
taxes or other payroll deductions to the extent that the Company is required to
withhold such amounts under applicable law.

 

3.            Term of Agreement. This Agreement has a one (1) year term,
commencing on the date hereof, that automatically renews unless either party
notifies the other party that the then current term will not be renewed at least
ninety (90) days prior to the expiration of such current term. The initial term
of this Agreement as the same may be renewed is referred to as the “Term”.

 

4.            Termination and Severance.

 

4.1.          This Agreement may be terminated by the Company upon notice to the
Executive Chairman at any time within 30 days after the Company has knowledge
that the Executive Chairman has committed conduct constituting Cause. This
Agreement may be terminated by the Executive Chairman at any time if the Company
breaches or is in default of any of its obligations under this Agreement or any
other obligation to the Executive Chairman as a member of the Board and: (i)
such breach or default is not cured on or prior to five (5) business days after
the date the Executive Chairman provides notice of such breach or default; or
(ii) such breach or default occurs three or more times during any 365 day
period. Any such termination by the Executive Chairman is referred to as
termination for “Good Reason”. For the purposes of this Agreement, the term
“Cause” shall mean any of the following conditions occurred, and after a
determination by the Board (without participation by the Executive Chairman)
that such condition occurred, was not cured: (i) the Executive Chairman commits
(A) a breach of his fiduciary duty to the Company or any of its affiliates, to
the extent such duty is owed, (B) gross negligence, or (C) willful misconduct;
or (ii) the Executive Chairman violates the internal procedures or policies of
the Company in a manner which has a material adverse effect on the reputation,
business of the Company such as conduct constituting employment discrimination
or sexual harassment, which, in each case, is not cured in all material respects
by the Executive Chairman within 30 days after notice thereof.

 

4.2.          In addition to any other compensation and benefits provided by the
Company to the Executive Chairman, if this Agreement is terminated by the
Company for any reason other than for Cause or the Executive Chairman terminates
this Agreement for Good Reason then the Executive Chairman shall have the right
to an amount equal to the then Annual Payment Amount of the Executive Chairman
which shall be payable monthly in arrears, on or prior to ten (10) days after
each month.

 

2

 

  

5.           Assignment. The rights and duties of the Executive Chairman
hereunder are not assignable. The Company may assign this Agreement and all
rights and obligations hereunder to any third party who becomes a successor to
the Company. Upon any such assignment by the Company, the term “Company” as used
herein shall be deemed to include any such assignee of the Company, and the
assignee shall have the right to enforce all of the Company’s rights and
remedies hereunder in its own name as if a party hereto in the place and stead
of the Company.

 

6.           Binding Effect. This Agreement shall be binding upon the parties
hereto and their respective successors-in-interest, heirs and personal
representatives and, to the extent permitted herein, the assigns of the Company.

 

7.           Severability. If any provision of this Agreement or any part hereof
or the application hereof to any person or circumstance shall be finally
determined by a court of competent jurisdiction or by any arbitration panel to
be invalid or unenforceable to any extent, the remainder of this Agreement, or
the remainder of such provision or the application of such provision to persons
or circumstances other than those as to which it has been held invalid or
unenforceable, shall not be affected thereby and each provision of this
Agreement shall remain in full force and effect to the fullest extent permitted
by law. The parties also agree that if any portion of this Agreement, or any
part hereof or application hereof, to any person or circumstance shall be
finally determined by a court of competent jurisdiction or arbitration panel to
be invalid or unenforceable to any extent, then such objectionable provision
shall be deemed modified to the extent necessary so as to make it valid,
reasonable and enforceable including, without limitation, modification of the
restrictive covenants of Section 9 with respect to geography, time or scope of
business.

 

8.           Arbitration. Any dispute or claim arising out of or in connection
with your employment with the Company will be finally settled by binding
arbitration conducted in accordance with the then-current Hawaii Uniform
Arbitration Act Rules (the “Hawaii Rules”) and pursuant to Hawaii law without
reference to rules of conflicts of law or rules of statutory arbitration. The
parties agree that any arbitration will be administered by the AAA. The location
of the arbitration shall be in the same city as the Company’s headquarters at
the time of the arbitration unless otherwise agreed by Company and the Executive
Chairman. Except as provided by the Hawaii Rules, arbitration shall be the sole,
exclusive, and final remedy for any dispute between the Executive Chairman and
the Company. Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction hereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
relief, or to compel arbitration in accordance with this paragraph, without
breach of this arbitration provision.

 

9.           Notices.

 

9.1.          Wherever provision is made in this Agreement for the giving of any
notice, such notice shall be in writing and shall be deemed to have been duly
given if mailed by first class United States mail, postage prepaid, addressed to
the party entitled to receive the same or sent by overnight courier to such
party at the address specified below:

 

3

 

  

If to the Company:

 

Cardax, Inc.

2800 Woodlawn Drive, Suite 129

Honolulu, Hawaii 96822

Attn: Secretary of the Board of Directors

 

If to the Executive Chairman:

 

to the address maintained by the Company in its books and records as provided by
the Executive Chairman.

 

or to such other address, in any such case, as any party hereto shall have last
designated by notice to each other party.

 

9.2.          All such notices, requests and other communications will: (i) if
delivered personally to the address as provided in this Section, be deemed given
upon delivery; (ii)  if delivered by overnight courier, be deemed given upon the
first business day after such notice, request or other communication is given to
such courier with all charges and fees prepaid and any required signature of the
deliveree is waived; and (iii) if delivered by mail in the manner described
above to the address as provided in this Section, be deemed given upon receipt
(in each case regardless of whether such notice, request or other communication
is received by any other person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section).

 

10.         Governing Law. For purposes of construction, interpretation and
enforcement, this Agreement shall be deemed to have been entered into under the
laws of the State of Hawaii and its validity, effect, performance,
interpretation, construction and enforcement shall be governed by and subject to
the laws of the State of Hawaii without reference to its choice of law rules.

 

11.         Exclusive Jurisdiction. Subject to the provisions of Section 8, all
actions and proceedings arising out of, or relating to, this Agreement shall be
heard and determined in any state or federal court sitting in the county of
Honolulu, Hawaii. Each of the Company and the Executive Chairman, by execution
and delivery of this Agreement: (i) expressly and irrevocably consent and submit
to the personal jurisdiction of any of such courts in any such action or
proceeding; (ii) consent to the service of any complaint, summons, notice or
other process relating to any such action or proceeding by delivery thereof to
such party by hand or by U.S. certified mail without return receipt requested,
delivered or addressed as set forth in Section 9 of this Agreement; and (iii)
waive any claim or defense in any such action or proceeding based on any alleged
lack of personal jurisdiction, improper venue or forum non conveniens or any
similar basis.

 

4

 

  

12.         Interpretation. Section titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

 

13.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement.

 

[Remainder of this Page is Intentionally Blank] 

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  THE COMPANY         Cardax, Inc.         By: /s/ David G. Watumull     Name:
David G. Watumull     Title:   Chief Executive Officer

 

  THE EXECUTIVE CHAIRMAN           /s/ Nicholas Mitsakos     NICHOLAS MITSAKOS,
Individually  

 

 

 